UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7692



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LARRY DEAN DUTTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:94-cr-00103-GCM)


Submitted:   March 27, 2008                 Decided:   April 3, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Dean Dutton, Appellant Pro Se.    Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Dean Dutton appeals the district court’s order

denying his “Nunc Pro Tunc Motion for Modification or Reduction of

235   Month    Term   of   Imprisonment.”     Dutton,   citing   18   U.S.C.

§ 3582(c) (2000), alleged that the guideline range for his 1995

sentence was calculated incorrectly.          He asked the district court

to resentence him based on a correctly calculated guideline range.

The district court denied the motion.         We have reviewed the record

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.            United States v. Dutton, No.

3:94-cr-00103-GCM (W.D.N.C. Oct. 29, 2007).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                   - 2 -